COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Loruhamah Dickey v. Harris County, City of Houston,
                            Houston Community College System, Houston Independent
                            School District

Appellate case number:      01-18-00639-CV

Trial court case number:    2016-02269

Trial court:                125th District Court of Harris County

        Appellant, Loruhamah Dickey, filed a pro se notice of appeal on July 13, 2018, in
the trial court from the June 15, 2018 final judgment in this property tax case. The Clerk
of this Court’s October 11, 2018 notice requested that the district clerk file an indigent
clerk’s record by October 31, 2018. On October 31, 2018, the district clerk filed an indigent
clerk’s record containing appellant’s Statement of Inability to Afford Payment of Court
Costs or an Appeal Bond (“Statement”), filed on October 5, 2018, but no court’s order.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, the Court ORDERS the district clerk to file the
clerk’s record and ORDERS the court reporter to file the reporter’s record, both within 30
days of this Order and at no cost to appellant.
        Finally, because appellant is proceeding pro se, the Court ORDERS the district
clerk to mail the clerk’s and reporter’s records to appellant, at no cost to appellant, within
35 days of the date of this order, and shall certify the delivery date within 45 days of the
date of this order.

      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes____________
                   x Acting individually     Acting for the Court
Date: __November 8, 2018___